USDC-SDNY
DOCUMENT

ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

CHRISTINE PEDDY,

Plaintiff, No. 18-CV-7499 (RA)

ORDER
LOREAL USA Inc.,

Defendant.

 

 

RONNIE ABRAMS, United States District Judge:
As discussed at today’s conference, the Court hereby adopts the following briefing
schedule:

1. Defendant shall file its motion for summary judgment by February 20, 2020.

2. Plaintiff shall file her response in opposition by April 16, 2020.

3. Defendant shall file its reply by April 30, 2020.

In the event the parties decide to appear before Magistrate Judge Cott for a settlement
conference, they shall promptly file a joint letter informing the court and shall propose an
amended summary judgment briefing schedule.
SO ORDERED.

Dated: December 20, 2019
New York, New York

 

 

Ronnie Abrams
United States District Judge

 
